NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

GOVERNMENT EMPLOYEES                        )
INSURANCE COMPANY,                          )
                                            )
             Petitioner,                    )
                                            )
v.                                          )      Case No. 2D17-4619
                                            )
KENNETH BENNETT,                            )
                                            )
             Respondent.                    )
                                            )

Opinion filed June 22, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
Rex M. Barbas, Judge.

Joshua J. Hartley, B. Richard Young,
Jordan M. Thompson, and Megan E.
Alexander of Young, Bill, Boles, Palmer &
Duke P.A., Tampa, for Petitioner.

Brandon G. Cathey, Brent G. Steinberg, and
Stephanie Miles of Swope, Rodante P.A.,
Tampa, for Respondent.


PER CURIAM.


             Denied.


CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.